Order appealed from modified by reducing the respondent’s lien to twenty per cent of all moneys recovered by or to be payable to appellant Slagle by way of suit, settlement or otherwise, arising out of the actions of Slagle v. Burden and Slagle v. New Amsterdam Casualty Company, plus fourteen dollars and seventy-five cents disbursements by respondent in these actions, and by striking from said order all other allowances for alleged disbursements and advances to the appellant. As so modified, the order is affirmed, without costs. In our opinion, the respondent is not entitled to a charging lien in the above-named actions for professional services rendered in the matrimonial action- of Slagle v. Slagle, and his lien is limited to the reasonable value of his services in the actions against Sheriff Burden and the New Amsterdam Casualty Company, the reasonable value of which, in our opinion, is twenty p.er cent of any recovery the plaintiff in those actions may have. The record does not show that the respondent made disbursements in those actions in excess of fourteen dollars and seventy-five cents, and the respondent is not entitled to a lien for moneys alleged to have been advanced and loaned by him to the appellant. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.